Case 5:18-cv-02574-AB-PVC Document 43 Filed 11/16/20 Page 1 of 1 Page ID #:215



  1
  2
                                                                   JS-6
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   LORDELL JONES,                              Case No. EDCV 18-2574 AB (PVC)
 12                      Plaintiff,
 13         v.                                                JUDGMENT
 14   JEFFREY HAGA, et al.,
 15                      Defendants.
 16
 17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
 18   Recommendations of United States Magistrate Judge,
 19
 20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
 21   prejudice.
 22
 23   Dated: November 16, 2020
 24
                                                  ANDRÉ BIROTTE JR.
 25                                               UNITED STATES DISTRICT JUDGE
 26
 27
 28
